Name: Commission Regulation (EEC) No 2759/84 of 28 September 1984 altering the monetary compensatory amounts as well as the coefficients to be applied on certain monetary compensatory amounts fixed in advance in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/54 Official Journal of the European Communities 29 . 9 . 84 COMMISSION REGULATION (EEC) No 2759/84 of 28 September 1984 altering the monetary compensatory amounts as well as the coefficients to be applied on certain monetary compensatory amounts fixed in advance in the pigmeat sector with the provisions of Article 5 ( 1 ) of Council Regula ­ tion (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (8), as last amended by Regulation (EEC) No 2966/80 ("), is affected by it ; whereas it follows from this that the basis for determining the monetary compensatory amounts referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 has changed ; Whereas, for the period beginning with the marketing year 1984/85 for the different products, the central rates are adjusted for the purpose of calculation of the monetary compensatory amounts ; whereas it is neces ­ sary, moreover, to take into consideration in this context that as of 1 November 1984 in the case of Italy, Denmark and Greece new representative rates fixed by Council Regulation (EEC) No 1223/83 apply in the pigmeat sector ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts ( l0) provides that monetary compensatory amounts fixed in advance must be adjusted if, during the period of validity of the certificate, a new representative rate comes into effect ; whereas this new rate must have been decided on before the application for a certificate was submitted ; whereas it therefore appears appro ­ priate to fix specific coefficients for adjustments in the pigmeat sector and to delete pigmeat from Annex IV to Regulation (EEC) No 900/84 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuations for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the disman ­ tlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (4), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (  *), as last amended by Regulation (EEC) No 2625/84 (6) ; Whereas Council Regulation (EEC) No 1100/84 of 31 March 1984 fixing for the period 1 November 1984 to 31 October 1985 the basic price and the standard quality for slaughtered pigs (J), fixed a new basic price ; whereas, in consequence, the lower limit of the buying-in price applicable in the event of intervention in the pigmeat sector and determined in accordance HAS ADOPTED THIS REGULATION : Article 1 1 . Part 2 of Annex I to Regulation (EEC) No 900/84 is hereby replaced by Part 2 of Annex I to this Regulation . (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (') OJ No L 132, 21 . 5 . 1983, p. 33 . 0 OJ No L 178, 1 . 7. 1978, p. 63 . O OJ No L 92, 2. 4. 1984, p. 2. (&lt;) OJ No L 248 , 17 . 9 . 1984, p. 1 . 0 OJ No L 113, 28 . 4. 1984, p. 6. (") OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 307, 18 . 11 . 1980, p. 5 . H OJ No L 134, 15 . 5 . 1982, p. 22. 29 . 9 . 84 Official Journal of the European Communities No L 260/55 2. Annex II to Regulation (EEC) No 900/84 is hereby replaced by Annex II to this Regulation . 3. Annex IV to Regulation (EEC) No 900/84 is hereby replaced by Annex IV to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 November 1984 in respect to any alteration on the monetary compensatory amounts on the basis of fluctuations in the exchange rates referred to in Article 2 (2) (b) of Regulation (EEC) No 974/71 . 4 . Annex VII to this Regulation is added to Regula ­ tion (EEC) No 900/84. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission No L 260/56 Official Journal of the European Communities 29 . 9 . 84 ANNEXE I  ANNEX I  ANHANG /  ALLEGATO I  BIJLAGE I  BILAG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I PARTIE 2  PART 2  TEIL 2  PARTE 2'  DEEL 2  DEL 2  Ã Ã Ã ¡Ã Ã £ 2 SECTEUR DE LA VIANDE DE PORC  PIGMEAT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEKÃD  Ã ¤Ã Ã Ã Ã Ã £ Ã §Ã ÃÃ ¡Ã ÃÃ Ã ¥ Ã Ã ¡Ã Ã Ã ¤Ã Ã £ Montants compensatoires monÃ ©taires  Monetary compensatory amounts  WÃ ¤hrungsausgleichsbetrÃ ¤ge Importi compensativi monetari  Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  Ã Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports. BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland DM/ 1 00 kg Nederland Fl/ 1 00 kg Danmark dkr./ 1 00 kg United Kingdom £/ 100 kg' Belgique/ Luxembourg FB/Flux/ 100 kg Ireland £Irl/ l 00 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã Ã / 100Ã Ã ³Ã  01.03 Alia) 15,96 6,58 0,578 01.03 A lib) 18,77 7,73 0,679 02.01 A III a) 1 24,41 10,06 0,883 02.01 A III a) 2 35,39 14,58 1,280 02.01 A III a) 3 27,34 11,26 0,989 02.01 A III a) 4 39,54 16,29 1,431 02.01 A III a) 5 21,23 8,75 0,768 ex 02.01 A III a) 6 aa) (') 39,54 16,29 1,431 ex 02.01 A III a) 6 aa) (2) 27,34 11,26 0,989 02.01 A III a) 6 bb) 27,34 11,26 0,989 02.05 A I 9,76 4,02 0,353 02.05 A II 10,74 4,42 0,389 02.05 B 5,86 2,41 0,212 02.06 B I a) 1 31,24 12,87 1,130 02.06 B I a) 2 34,17 14,08 1,236 02.06 B I a) 3 35,39 14,58 1,280 02.06 B I a) 4 27,34 11,26 0,989 02.06 B I a) 5 39,54 16,29 1,431 02.06 B I a) 6 21,23 8,75 0,768 ex 02.06 B I a) 7 aa) (') 39,54 16,29 1,431 ex 02.06 B I a) 7 aa) (2) 27,34 11,26 0,989 02.06 B I a) 7 bb) 27,34 11,26 0,989 02.06 B I b) 1 68,83 28,36 2,490 02.06 B I b) 2 54,18 22,33 1,960 02.06 B I b) 3 68,10 28,06 2,464 02.06 B I b) 4 35,39 14,58 1,280 ex 02.06 B I b) 5 aa) (') (') 68,83 28,36 2,490 ex 02.06 B lb) 5 aa) OC) 35,39 14,58 1,280 02.06 B I b) 5 bb) (') 35,39 14,58 1,280 9. 9. 84 Official Journal of the European Communities No L 260/57 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland DM/ 1 00 kg Nederland Fl/ 100 kg Danmark dkr./ 1 00 kg United Kingdom £/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Ireland £Irl/ 1 00 kg Italia Lit/ 1 00 kg France FF/100 kg Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã Ã / !00Ã Ã ³Ã  16.01 A (&lt;) 34,17 14,08 1,236 16.01 BI(a)00 57,36 23,63 2,075 16.01 B II (a) (*) 0 39,05 16,09 1,413 16.02 A II 31,73 13,07 1,148 16.02 B III a) 1 32,95 13,58 1,192 ex 16.02 B III a) 2 aa) 11 (6) 35,39 14,58 1,280 ex 16.02 Bill a) 2aa) 11 f) 59,80 24,64 2,163 ex 1 6.02 Bill a) 2 aa) 22 (6) 27,34 11,26 0,989 ex 1 6.02 Bill a) 2 aa) 22 f) 50,03 20,62 1,810 ex 16.02 Bill a) 2 aa) 33 0 (6) 27,34 11,26 0,989 ex 16.02 B III a) 2 aa) 33 0 0 32,95 13,58 1,192 16.02 B III a) 2 bb) (*) 27,34 11,26 0,989 1 6.02 Bill a) 2 cc) 16,35 6,74 0,592 No L 260/58 Official Journal of the European Communities 29 . 9. 84 (') Hams, fore-ends, shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the condi ­ tions for the grant of refunds laid down in Regulation (EEC) No 171 /78. The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the mone ­ tary compensatory amount, shall declare in writing that the products in question fulfil these conditions. (6) Products which have not been subjected to any heat treat ­ ment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. Q Other products than those falling under (&lt;  ). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 29. 9. 84 Official Journal of the European Communities No L 260/59 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,932 0,974 0,990 __ _ 1,020 \  Milk and milk products 0,921 0,965 0,990    1,010    Pigmeat 0,932 0,974 0,990 -ll-I  Sugar 0,932 0,974 0,990    1,020    Cereals 0,926 0,969 0,990   "  1,020    Eggs and poultry and albumins 0,932 0,974 0,990    1,020   - Wine 0,972 |-!\-1 -l\-l  Under Regulation (EEC) No 3033/80 0,932 0,974 0,990    1,020   ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 1160/82 to die monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 1160/82, the monetary com ­ pensatory amounts fixed in advance in the case of the Federal Republic of Germany and the Netherlands from 1 August 1984 until the dates set out below, shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Milk and milk products 0,347995 1 January 1985 Cereals, eggs and poultry 0,307545 1 January 1985 Other products, except pigmeat 0,251083 1 January 1985 Netherlands Milk and milk products 0,823397 1 January 1985 Cereals, eggs and poultry 0,768587 1 January 1985 Other products, except pigmeat 0,686605 1 January 1985 No L 260/60 Official Journal of the European Communities 29 . 9 . 84 ANNEX VII Adjustments to monetary compensatory amounts fixed in advance in the pigmeat sector (Article 7 of Regulation (EEC) No 855/84) In respect of any alteration on the monetary compensatory amounts on the basis of fluctuations in the exchange rates referred to in Article 2 (2) (b) of Regulation (EEC) No 974/71 , the monetary compensatory amounts fixed in advance from 3 August to 31 October 1984 and applicable to exports from 1 November to 31 December 1984 shall be multiplied by the following coefficients : Member States Coefficients Germany 0,687025 Netherlands 0,443954 Denmark 0 Italy 0 United Kingdom : Monetary compensatory amounts fixed in advance :  until 1 2 August 1 984  from 13 to 26 August 1984  from 27 August to 16 September 1984  as from 17 September 1984 0,291131 0,241455 0,274992 0,260472 Greece : Monetary compensatory amounts fixed in advance :  until 26 August 1984  from 27 August to 16 September 1984  as from 17 September 1984 0 0 0